Citation Nr: 1618630	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-13 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

As the record reflects diagnoses of multiple psychiatric disorders, the issue of entitlement to service connection for panic attacks and a nervous condition has been broadened to include other psychiatric disabilities and is recharacterized accordingly. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

A Travel Board hearing was held in this matter in March 2016 before the undersigned Veterans Law Judge.  A transcript is of record.

This appeal was processed using Virtual Benefits Management System (VBMS) and Virtual VA. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In the absence of a timely perfected appeal a December 1977 decision denying entitlement to service connection for a nervous condition is final.  

2.  Evidence submitted since the December 1977 decision is new and material as it raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1. The December 1977 decision denying entitlement to service connection for a nervous condition is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.302 (2015).

2. New and material evidence has been received to reopen the previously denied claim. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case as to the issue decided herein, no discussion of compliance with VA's duties to notify and assist is necessary.

New and Material Evidence 

In a December 1977 decision, characterized as a "disallowance", VA denied entitlement to service connection for a nervous condition. The claim was denied as the VA found that no disability was shown at the last examination or by the evidence of record.  The Veteran was notified of this decision by a letter apparently misdated as of January 1977.  He was provided his rights to appeal.  The Veteran did not appeal; therefore, the December 1977 decision became final. 38 U.S.C.A. § 7105 (West 2014). 

In October 2007, the Veteran filed a claim of service connection for panic attacks, claimed as a nervous condition.  The RO denied the Veteran's claim in a September 2008 rating decision, finding that new and material evidence had not been submitted as the treatment records show no reference to a nervous disorder.

When a claim to reopen is presented VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. 

Since the December 1977 final disallowance, the Veteran has submitted treatment records and letters from his physicians indicating that he has been treated for anxiety and panic disorder and that it was possible that his service-connected hearing impairment contributed to his psychiatric condition. See December 2008 letter from M.A., M.D. The Veteran also provided hearing testimony regarding his current disorder and its etiology in service and relationship with his hearing loss.  

The Board finds that this medical opinion is "new and material" evidence for purpose of reopening the claim. The opinion was not previously of record and addresses the question whether he has a current disorder and whether there is a nexus between the Veteran's disorder and his active service or service-connected disorder. This opinion, presumed credible, raises a reasonable possibility of substantiating the claim; accordingly, the claim is reopened. 38 U.S.C.A. § 5108.


ORDER

As new and material evidence has been received sufficient to reopen a claim of service connection for an acquired psychiatric disorder, the Veteran's petition to reopen is granted.  

REMAND

Remand is necessary to afford the Veteran a VA examination to determine whether he has an acquired psychiatric disorder that is related to service or secondary to his service-connected hearing loss. 

VA must provide an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes an event, injury or disease in service, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease. 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the evidence need only "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  Treatment records show he has been diagnosed with anxiety disorder and panic attacks and the Veteran has contended that he has agoraphobia and PTSD as well.  The Veteran also submitted private opinions indicating a possible relationship between his hearing loss and his psychiatric disorders.  Therefore, the Board finds that remand is necessary to afford the Veteran a VA examination.  McLendon, supra.

Additionally, the evidence shows that his psychiatric disorder may be related to his service-connected hearing loss disability. The March 2008 and February 2011 VCAA notice letters did not include notice as to the evidentiary requirements of a claim for secondary service connection. Remand is further required for corrective VCAA notice, including that information.

Finally, in a March 2008 statement, the Veteran indicated that a Social Security Judge had requested information on his medical condition.  While it is unclear as to whether the Veteran is currently receiving Social Security disability benefits, upon remand, an attempt must be made to obtain any potentially relevant records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter in connection with his claim for service connection for an acquired psychiatric disorder to include as secondary to a service-connected hearing loss disability.

2. Obtain any outstanding VA treatment records.

3. Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation. If such records do not exist or are otherwise not available, such must be certified in writing.

4. After obtaining any outstanding records, (but whether or not records are obtained) schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder. The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed. An explanation for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

The examiner should provide appropriate testing for any current psychiatric disorder and provide all relevant diagnoses.

If the Veteran is diagnosed with PTSD, the examiner shall state the stressor(s) upon which such diagnosis is based.

The examiner should offer an opinion as to whether any currently diagnosed psychiatric disorder is at least as likely as not (50 percent or greater likelihood) related to the Veteran's active duty service.

The examiner should also opine as to whether any currently diagnosed psychiatric disorder is at least as likely as not (50 percent or greater likelihood) caused by the Veteran's service-connected bilateral hearing loss disability.

The examiner should also opine as to whether any currently diagnosed psychiatric disorder is at least as likely as not (50 percent or greater likelihood) aggravated (permanently made worse) by to the Veteran's service-connected bilateral hearing loss disability.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements, private opinions, and medical literature.  A complete rationale must be provided.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim must be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative must be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


